             Case 19-03503 Document 10 Filed in TXSB on 04/21/21 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


In re:                                                     Chapter 11

IGNITE RESTAURANT GROUP, INC., et                          Case No. 17-33550 (DRJ)
al.,1

                                   Debtors.                Jointly Administered



DRIVETRAIN, LLC, As GUC Trustee of
The Ignite Restaurant Group GUC Trust,                     Adv. Pro. No. 19-03503 (DRJ)

                                    Plaintiff

v.

FACILITY RESPONSE GROUP
INCORPORATED,

                                   Defendant.


                            NOTICE OF CANCELLATION OF HEARING
                                      [Related Doc. No. 8]

         PLEASE TAKE NOTICE that a hearing on the Plaintiff’s Request for Entry of Default

Against Defendant Facility Response Group Incorporated [Docket No. 8] has been cancelled that

was set for April 28, 2021 at 11:30 AM (CST) before the Honorable David R. Jones, United States




         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791);
Joe’s Crab Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818);
Ignite Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.

56797/0002-16981799v1
DOCS_NY:42768.1 40162/005
          Case 19-03503 Document 10 Filed in TXSB on 04/21/21 Page 2 of 3




Bankruptcy Judge, in Courtroom 400, United States Courthouse, 515 Rusk Ave., Houston, Texas

77002.

Dated: April 21, 2021                           Respectfully submitted,

                                           By: /s/ Michael D. Warner
                                               Michael D. Warner, Esq. (Bar No. 00792304)
                                               Benjamin L. Wallen, Esq. (Bar No. 24102623)
                                               PACHULSKI STANG ZIEHL &
                                               JONES LLP
                                               440 Louisiana Street, Suite 900
                                               Houston, Texas 77002
                                               Tel: (713) 691-9385
                                               Fax: (713) 691-9407
                                               Email: mwarner@pszjlaw.com
                                               Email: bwallen@pszjlaw.com

                                                -and-

                                                Jeffrey P. Nolan, Esq. (Admitted pro hac vice)
                                                PACHULSKI STANG ZIEHL &
                                                JONES LLP
                                                10100 Santa Monica Blvd., 13th Floor
                                                Los Angeles, CA 90067
                                                Tel: (310) 277-6910
                                                Email: jnolan@pszjlaw.com

                                                Counsel to the GUC Trust




                                            2
DOCS_NY:42768.1 40162/005
          Case 19-03503 Document 10 Filed in TXSB on 04/21/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above pleading was
caused to be served by this Court’s CM/ECF noticing system on all parties that are registered to
receive notices in the above case and by U.S. Mail, first-class postage on the parties listed below
this 21st day of April, 2021.


Facility Response Group Incorporated
c/o The Law Office of Raymond S. Vinton
Att: Raymond S. Vinton, Esq. & R/A
6541 Kenwood Avenue
Dallas, TX 75214-3164

Facility Response Group Incorporated
Att: Thayer Vinton, President
100 Crescent Court, Suite 700
Dallas, TX 75201-2112

Facility Response Group Incorporated
Att: Trisha R. Stanford, Accts. Receivable
2100 Greenwood Dr., Suite 200
Southlake, TX 76092


                                                     /s/ Michael D. Warner
                                                     Michael D. Warner




                                                3
DOCS_NY:42768.1 40162/005
